TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2015



                                      NO. 03-15-00037-CV


                Buteaux Concrete, L.L.C., and Brandon Buteaux, Appellants

                                                 v.

                          Consolidated Reinforcement, L.P., Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on October 21, 2014. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.